—Order, Supreme Court, New York County (Ira Gammerman, J.), entered January 16, 1998, which granted defendant’s motion to dismiss the complaints, unanimously affirmed, without costs.
The 1993 redemption of the plaintiff bondholder’s interests was permitted under the redemption provisions of the 1980 bond resolution. We also dismiss the actions on a ground not reached by the motion court, namely, the no action clause in section 10.6 of the bond resolution (see, Feder v Union Carbide Corp., 141 AD2d 799; Cruden v Bank of N. Y., 957 F2d 961, 967-968; Feldbaum v McCrory Corp., 1992 WL 119095, 5-8 [Del Ch Ct, June 2, 1992, Allen, C.]). Plaintiffs’ contention that the clause does not apply to former bondholders whose interests have been redeemed flies in the face of their attempt to enforce the bond resolution. Nor does the clause’s express authorization of actions for unpaid interest avail plaintiffs, since they are not seeking to recover past due interest as such, but rather the higher interest they could have expected to receive were it not for the allegedly wrongful redemption. Concur — Sullivan, J. P., Rosenberger, Wallach and Saxe, JJ.